Citation Nr: 1726126	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-06 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a heart disorder, to include as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel



INTRODUCTION

The Veteran had active duty service from December 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2016, the Board requested a VHA opinion in order to determine whether the Veteran had ischemic heart disease and whether he had any other heart disorder that was related to his military service.  In February 2017, the VHA physician examiner provided a medical opinion, which noted that the entire record had not available to him for review.  Specifically, the examiner noted that medical records for the last 7 years were not available.  As such, the Board finds that a remand is necessary in this case in order to obtain complete medical records and associate them with the claim's file. 

Of note, the VHA examiner also reported that the 1996 cardiac catheterization report was incomplete, as only one page of the report had been scanned into the file.  However, upon review, the Board found both pages of the March 1996 cardiac catheterization already in the file.  Thus, nothing further is required with regard to the March 1996 cardiac catheterization report.

The Board further notes that the Veteran has submitted additional evidence directly to the Board since the issuance of a March 2013 statement of the case (SOC).  In an April 2017 signed form, the Veteran indicated that he was not waiving the AOJ's initial consideration of the evidence and requested that his case be remanded.  As such, this case must be remanded to the AOJ for its initial consideration of the additional evidence of record submitted and/or associated with the claims file since the March 2013 SOC was issued.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a heart disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file, to include any records dated from 2009 to the present.

2.  After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of all additional evidence received since the last statement of the case. 

If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




